Contrary to the defendant’s contention, his resentencing to a term which included the statutorily-required periods of post-release supervision did not subject him to double jeopardy or violate his right to due process, since he had not yet completed serving his originally imposed sentence of imprisonment at the time he was resentenced (see People v Lingle, 16 NY3d 621, 630, 632 [2011]; People v Louis, 90 AD3d 1075 [2011]; People v Brinson, 90 AD3d 670 [2011]; People v Dawkins, 87 AD3d 550 [2011]; People v Harris, 86 AD3d 543, 543-544 [2011]). At the time of the resentencing, the defendant was still serving a “single, combined sentence” (People v Brinson, 90 AD3d at 672). Rivera, J.E, Eng, Hall and Sgroi, JJ., concur.